            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11            Desc Main
                                                                   Document      Page 1 of 9
                                                                                                                              Effective 12/1/17
                                                           UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF WEST VIRGINIA

 Debtor 1: Rachel Beth Casto                                                                        Case No.:
 Debtor 2: Ryan Michael Casto                                                                       S.D.W. Va.
                                                                                                    Model Plan

                                                                        Chapter 13 Plan

  Part 1:       Notices

To Creditors: Your rights may be affected by this plan. You should read this plan carefully and discuss it with your attorney
if you have one. If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must
timely file an objection to confirmation. Objections by any party other than the Chapter 13 Trustee must be in writing and
filed with the court no later than fourteen days after the date first set for the section 341(a) meeting of creditors,
unless otherwise permitted by the court. If this proposed plan was not filed at least nine days before the date first set for
the meeting of creditors, objections must be filed within twenty-three days from the issuance of the Clerk’s notice of the
confirmation hearing that accompanies this proposed plan, or amended plan, unless otherwise permitted by the court. The
plan may be confirmed without further notice if no objection is timely filed.

This plan does not allow claims. The fact that your claim is classified herein does not mean that you will receive
payment. To be paid a timely proof of claim must be filed.

 Non-standard provisions, if any, are specifically set forth in Paragraphs 3.4, 5.3 and 8.1. Each section should be
 read to determine if your rights are affected by any proposed non- standard provisions. Limitation of a secured
 claim or its strip-off based on valuation under 11 U.S.C. § 506 and the avoidance of a security interest under 11
 U.S.C. § 522(f) require a separate motion or adversary proceeding.

                         Amended Plan: Only complete this section if this is an amended plan before confirmation
                         Sections of the Plan that have been amended:

                         Creditors affected by the amendment (list creditor name and proof of claim number (if known))


The Debtor has:                    Above the Applicable Median Income                Below the Applicable Median Income

Debtor Claims to be Eligible for Discharge:                                   Yes          No
Joint Debtor Claims to be Eligible for Discharge:                             Yes          No

For the purpose of this plan, use of “Debtor” includes both Debtors in a jointly filed case.

  Part 2:       Plan Payments and Length of Plan

If you have not paid the Chapter 13 filing fee, do you desire to have the Chapter 13 Trustee pay the filing fee from your
first plan payment(s)?     No      Yes

 Monthly income of the Debtor as stated on Schedule I, Line 12                                                   $2,310.38

 Less reasonably necessary monthly living expenses of the Debtor and all monthly payments                        $1,480.00
 for which the Debtor will remain the disbursing agent
 Income available to feasibly make monthly Chapter 13 plan payments                                              $830.38


                                                  The Debtor shall make plan              Total Length of Plan in Months:           60
                                                  payments as follows:
 weekly for                                                                                        months, totaling:
 bi-weekly for                                                                                     months, totaling:
 semi-monthly for                                                                                  months, totaling:
 monthly for                                      $830.00                                 60       months, totaling:                $49,800.00

Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11           Desc Main
                                                                   Document      Page 2 of 9
 Other plan payment terms (e.g., "step" payments)


 Total Paid In ("Plan Base"):                                                                                                   $49,800.00

Payroll Deduction Order. The Debtor shall make Plan payments to the Trustee through a wage withholding order unless
otherwise exempted. The Debtor may file a motion with the court to directly make plan payments to the Trustee and
explain why there is to be no wage withholding order in the case.

 Debtor 1 (for payroll deduction)                                              Debtor 2 (for payroll deduction)
 Employer:                                                                     Employer:     Barracks Auto
 Address:                                                                      Address:      3704 MacCorkle Ave. SE
                                                                                             Charleston, WV 25304

 Tele:                                                                         Tele:        304-925-9667
 Deduction:                                                                    Deduction:   $830.00 monthly

Other Property. In addition to the monthly plan payments proposed by the Debtor, the following additional property is
dedicated to pay claims against the Debtor:
  None

Income Tax Refunds - Check one. The Debtor will provide the Trustee with a copy of each income tax return filed during
the term of the plan within 14 days of filing the return and will turn over to the Trustee all income tax refunds that are
dedicated to the Plan within 30 days of receipt. The Debtor will:
        Dedicate all amounts over $1,500 from all tax refunds to increase the gross base of the Chapter 13 plan
        Dedicate the entire amount of all tax refunds to increase the gross base of the Chapter 13 plan
        Other - Please explain


EFFECTIVE DATE FOR PLAN LENGTH. Plan payments shall commence not later than 30 days after the filing of the
petition or the date of conversion from another chapter to Chapter 13. The amount of the monthly plan payment may be
increased without notice at or before the confirmation hearing. The proposed plan length runs from:
         The date that the first plan payment is made pursuant to 11 U.S.C. 1326(a)(1)
         The effective date of confirmation with all pre-confirmation payments being dedicated to the plan

                                                    Total Payments Provided for in the Plan by Class

Analysis does not include any amounts not paid through the Trustee in the Plan
Class:                               3.2 Cure & Maintain Secured Debts                                   $37,300.00
                              3.3 to 3.4 Modification of Secured Debts                                        $0.00
                                     3.5 Valuation of Secured Debts                                       $4,450.95
                                     3.6 Certain Unavoidable Liens                                            $0.00
                                     4.2 Trustee's Fees                                                   $4,980.00
                                     4.3 Attorney's Fees                                                  $2,400.00
                              4.4 to 4.5 DSOs and Priority Debts                                              $0.00
                              5.2 to 5.3 Cure & Maintain Unsecured Debts                                      $0.00
                                     5.4 General Unsecured Debts                                            $359.05
                                     8.1 Non-Standard Treatments                                              $0.00
                                         Total Paid Out of Plan Base                                     $49,800.00

  Part 3:       Treatment of Secured Claims

Secured Claims. Each holder of an allowed secured claim, which is paid in full during the life of the plan and for which
the collateral is not surrendered, shall retain the lien securing the claim until the earlier of: (1) payment of the underlying
debt as determined under non-bankruptcy law; or (2) discharge. Should this case be dismissed or converted before the
plan is completed, the lien securing an allowed secured claim shall be retained by the holder to the extent recognized by
non-bankruptcy law. If relief from the automatic stay is ordered as to any item of collateral listed below, then the Trustee is
authorized to cease all payments to the secured creditor.


Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                         Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11                      Desc Main
                                                                   Document      Page 3 of 9
Adequate Protection Payments. Unless otherwise ordered, if a secured creditor is being paid through the Trustee, then
all Section 1326(a)(1) adequate protection payments shall be made through the Trustee in the amount set forth in this
Proposed Plan. The Trustee is not obligated to make any pre-confirmation adequate protection payments to a secured
creditor until that creditor files a proof of claim.

3.1 Direct Payments Made by the Debtor on Secured Debts. The Debtor is not in arrears on the secured debts listed
below and will directly maintain the current contractual installment payments, with any change required by the applicable
contract that is noticed in conformity with any applicable rule.

                                                                                                                                      Number of
 Claim No.                                                                                          Current Installment               Payments
 (if known)                      Secured Creditor                             Collateral                 Payment                      Remaining
 -NONE-

3.2 Cure of Arrearage and Maintenance of Payments. Any existing arrearage will be paid in full by the Trustee at 0%
interest unless otherwise indicated. The Trustee will maintain the contractual installment payments, with any change
required by the applicable contract that is noticed in conformity with any applicable rule. The amount of the arrearage and
on-going payment listed in a creditor's timely filed and allowed claim controls over the amount listed below and such a
creditor need not object to confirmation on the basis that this proposed plan does not accurately reflect the creditor's proof
of claim.

    Claim No. (if                         Secured Creditor                                    Collateral                    Pre-Petition Arrearage
      known)
                            Chandler & Chandler Financial, LLC                       430 Church Rd. Elkview, WV 25071                        $13,000.00
                                                                                                     Kanawha County

Treatment of Contractual Installment Payments (these payments must be made by the Trustee)

                                                                                                                   Lesser of
                                                                                                                   Payments
                                                                                        Current Monthly           Remaining or
       Secured Creditor                                   Collateral                       Payment                Plan Length     Total Paid in Plan
 Chandler & Chandler                     430 Church Rd. Elkview, WV                                $405.00                                   $24,300.00
 Financial, LLC                          25071 Kanawha County

3.3 Secured Claims Excluded from 11 U.S.C. 506. The claims listed below were either: (1) incurred within 910 days
before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
use of the debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money security interest in
any other thing of value. Claims that are modified in a Chapter 13 plan must be paid through the Chapter 13 Trustee. The
Trustee may pay the interest, secured principal and arrearage amount on an amortized basis over the life of the plan, and,
thus, the total amount of interest may vary from the amount calculated. Unless otherwise ordered by the court, the claim
amount stated in a timely filed proof of claim controls over any contrary amount listed below, otherwise, the amount listed
below controls. The amounts listed in a creditor's timely filed and allowed claim controls over the amount listed below and
such a creditor need not object to confirmation on the basis that this proposed plan does not accurately reflect the
creditor's proof of claim. Payment of a claim described in the final paragraph of section 1325(a) of the Bankruptcy Code
may be listed here.


   Claim                                                                            Total Owed                        90 Days
   No. (if                                                                           Including         Interest    Unpaid Interest     Total Paid in
  known)             Secured Creditor                         Collateral             Arrearage           Rate        + Principal           Plan
 -NONE-

3.4 Other Treatment of Secured Claims. The Debtor proposes the following treatment:

   Claim                                                                                                                  90 Days
   No. (if                                                                 Amount          Debtor's         Interest     Interest +      Total Paid in
  known)                 Creditor                   Collateral              Owed           Valuation          Rate        Principal          Plan
 11312511        Element Federal               2011 Mitsubishi              $3,752.00          $4,450.00     6.00%                             $4,450.95
 00              Cu                            Lancer

Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11               Desc Main
                                                                   Document      Page 4 of 9
3.5 Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on Valuation. This Plan
does not value claims. To value a claim pursuant 11 U.S.C. 506, the Debtor must file and serve a separate motion
pursuant to Fed. R. Bankr. P. 3012, 7004, 9014(b), or, as applicable, file an adversary proceeding under Fed. R. Bankr. P.
7001, or submit an agreed order to the Court resolving value. The information provided below is for information purposes
only, and the Debtor's valuation stated herein is subject to change, without the need to modify the plan, based on the
resolution of any motion or adversary proceeding, or pursuant to the terms of an agreed order regarding valuation. The
amount of the creditor's claim in excess of the Debtor's valuation for the collateral shall be treated with other general
unsecured claims and paid pro rata provided that the creditor timely files a proof of claim. If an order is entered treating
the claim as wholly unsecured then the creditor's lien will be avoided pursuant to 11 U.S.C. 506.

   Claim                                                                                                             90 Days
   No. (if                                                               Amount         Debtor's       Interest     Interest +      Total Paid in
  known)                 Creditor                   Collateral            Owed          Valuation        Rate        Principal          Plan


3.6 Lien Avoidance. This plan does not avoid judicial liens or nonpossessory, nonpurchase money security interests
under 11 U.S.C. 522(f). To avoid such liens, the Debtor must file and serve a separate motion on the affected creditor(s)
pursuant to Fed. R. Bankr. P. 7004 and 9014(b). The Debtor may at a later date seek to avoid a judicial lien held by a
creditor not listed below. The information provided below is for information purposes only, and the information provided is
subject to change, without the need to modify the plan, based on the resolution of the Debtor's motion to avoid lien. The
monthly payment amount and the duration of payments are subject to the Trustee's discretion. The amount of the
creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata provided that the
creditor timely files a proof of claim. The Debtor discloses the intention to avoid liens held by the following creditors:


                                                                                 Estimated                         90 Days
 Claim No.                                                 Collateral / Face   Remaining Lien       Interest      Interest +      Total Paid in
 (if known)                   Creditor                      Value of Lien          Value              Rate         Principal          Plan
 -NONE-                                                /


3.7 Surrender or Sale of Collateral. For property the Debtor proposes to sell, a separate motion and proposed order
must be filed which provide the details of the sale. Court approval must be obtained for the hire and use of a professional
to sell property. After the payment of secured debts and the costs of sale, all net proceeds shall be paid to the Trustee for
distribution. Property to be sold by the Debtor that is not sold in the applicable time period listed below will be surrendered
to the creditor unless the Trustee or Debtor requests additional time, or unless the Debtor modifies the plan to retain the
collateral and cure existing defaults. A secured creditor entitled to a deficiency claim must file that claim within 90 days of
the date of confirmation or entry of an Order granting relief from stay, within 90 days of the date that the real or personal
property is surrendered, or within 30 days of a sale that is conducted by the Debtor, unless otherwise ordered by the
Court. Any allowed unsecured claim resulting from the disposition of the collateral will be paid pro rata with all other
general unsecured claims. The Debtor requests that upon confirmation of this plan the stay under 11 U.S.C. 362(a) and
1301 be terminated with respect to surrendered collateral. This request is not a motion, is not governed by 11 U.S.C.
362(d) or (e), and no fee is owed.

                                                                                              Debtor's      Indicate if     Time to
 Claim No.                                                                     Amount        Valuation /   Surrender or Complete Sale,
 (if known)                 Creditor                        Collateral          Owed       Amount Secured      Sale      if applicable
 -NONE-                                                                                                  /

  Part 4:       Treatment of Fees and Priority Claims

4.1 General. Unless the holder of a priority claim agrees to different treatment, Trustee's fees and all allowed priority
claims, including domestic support obligations other than those treated in Section 4.4.1, will be paid in full without
post-petition interest. Any agreement for different treatment should be formalized in a joint stipulation between the priority
creditor and the Debtor and be filed with the Court.

4.2 Trustee's Fees. The Trustee's fee is governed by statute and may change during the course of the case. The
Trustee's fee is estimated to be 10% of the Total Plan Base.

                                          Total Plan Base as stated in Part 2:                       $49,800.00

Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11                    Desc Main
                                                                   Document      Page 5 of 9
                                          Total Plan Estimated Trustee's Fees:                            $4,980.00

4.3 Attorney's Fees. After a Debtor's Chapter 13 plan is confirmed, the Chapter 13 Trustee shall pay all outstanding
attorney's fees concurrently with any secured debt payments and any domestic support obligation that is to be paid by the
Trustee; provided, however, that funds are to be applied first to long term mortgage debts paid through the Trustee,
second to equal monthly payments to other secured creditors, third to domestic support creditors, and only then to
attorney's fees. Attorney's fees are to be paid, in full, before any plan payment is applied to an arrearage claim or before
payment is applied to any other priority or unsecured debt.

                                          Total attorney's fee                                            $3,900.00
                                          Amount received pre-petition                                    $1,500.00
                                          Amount to be paid in the plan by the Trustee                    $2,400.00

4.4 Domestic Support Obligations. If the Debtor has domestic support obligations, use only the initials of minor children
and do not list confidential information.

Proof of Claim # (if known)
Name & Address of Claimant or Agency:
          Estimated DSO arrearage to be paid in the Plan
          Payment amount for on-going monthly DSO obligations if paid by the Trustee

                                     Lesser of Plan length or remaining monthly payments

              Total amount paid in the Plan by the Trustee as a Class 4.4 Claim                                       $0.00

4.4.1 Domestic Support Obligations Assigned or Owed to A Governmental Unit and Paid Less than the Full
Amount. The allowed priority claims listed below are based on a domestic support obligation that has been assigned or is
owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. 1322(a)(4). This plan
provision requires that payments in Part 2 be for a term of 60 months.

     Claim No. (if
       known)                                         Creditor                              Amount Owed                   Amount Paid in Plan
 -NONE-

4.5 Other Priority Claims as Defined by 11 U.S.C. 507.
   Claim No. (if
      known)                      Creditor                                                  Type of Priority              Amount Paid in Plan

 -NONE-

4.6 Direct Payments on Priority Debts. The Debtor will maintain current installment payments on the priority unsecured
debts listed below.

     Claim No. (if                                                                                                              Total Payments
       known)                                 Creditor                   Type of Priority           Monthly Payment               Remaining
 -NONE-

  Part 5:       Treatment of Non-Priority Unsecured Claims

5.1 Direct Payments Made by the Debtor on Unsecured Debts. The Debtor is not in arrears on the unsecured debts
listed below and will directly maintain the current contractual installment payments, with any change required by the
applicable contract that is noticed in conformity with any applicable rules.


                                                                        Type of Debt (e.g.,
                                                                           student loan,
                                                                         co-debtor claims,
                                                                       executory contracts,
     Claim No. (if                                                    unexpired leases, etc)                                  Number of Payments
       known)                        Unsecured Creditor                                             Monthly Payment              Remaining
Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11                 Desc Main
                                                                   Document      Page 6 of 9
                                                                         Type of Debt (e.g.,
                                                                            student loan,
                                                                          co-debtor claims,
                                                                        executory contracts,
     Claim No. (if                                                     unexpired leases, etc)                           Number of Payments
       known)                        Unsecured Creditor                                           Monthly Payment          Remaining
 -NONE-

5.2 Maintenance of Payments and Cure of any Defaults on Unsecured Claims. Any existing arrearages will be paid in
full by the Trustee at 0% interest unless otherwise indicated. The Trustee will maintain the contractual installment
payments, with any change required by the applicable contract that is noticed in conformity with any applicable rule.
Unless otherwise ordered by the court, the amount listed on a timely filed proof of claim controls over any amounts listed
below as to the current installment payment and arrearage. A creditor need not object to confirmation on the basis that
this proposed plan does not accurately reflect the creditor’s proof of claim. In the absence of a contrary timely proof of
claim, the amount stated below is controlling. If relief from the automatic stay is ordered as to any of the debts listed
below, then the Trustee is authorized to cease all payments to the unsecured creditor.

                                                                                    Type of Debt (e.g., student
                                                                                      loan, co-debtor claims,
    Claim No. (if                                                                       executory contracts,
      known)                                 Unsecured Creditor                        unexpired leases, etc)       Pre-Petition Arrearage
 -NONE-




Treatment of Contractual Installment Payments (these payments must be made by the Trustee)

       Unsecured                          Type of Debt                    Regular Monthly          Lesser of payments       Total Paid in Plan
        Creditor                                                             Payment             remaining or plan length


 -NONE-

5.3 Other Separately Classified Non-Priority Unsecured Claims. The Debtor proposes the following treatment:
 -NONE-
                                            Total Paid in the plan by the Trustee in Section 5.3: $0.00

5.4 Non-Priority Unsecured Claims Not Separately Classified. Allowed nonpriority claims that are not separately
classified will be paid pro rata. Payment of any dividend will depend on the amount of secured and priority claims allowed,
payments to separately designated classes, and the total amount of all allowed unsecured claims. No payment will be
made until unsecured priority claims are paid in full, and no payment will be made on scheduled claims unless a proof of
claim is filed. The value as of the effective date of the plan of property to be distributed in the plan on account of each
allowed unsecured claim is not less than the amount that would be paid on such claim if the estate of the Debtor was
liquidated in Chapter 7 of the Bankruptcy Code on that date.

                                                                   Estimated distribution to unsecured creditors                         $359.05
                                                                   Estimate dividend on unsecured claims                               pro rata %

5.5 Special Provisions Governing Student Loans. This Plan does not provide for discharge of a debtor's student loan
obligation. Discharge of a student loan requires a separate adversary proceeding. The debtor shall be allowed to seek
enrollment in any applicable income-driven repayment plan with the U.S. Department of Education and/or other student
loan servicers, guarantors, etc., without disqualification due to the debtor's bankruptcy provided that the debtor otherwise
qualifies for an income-driven repayment plan. If the debtor qualifies and enrolls in an income-driven repayment plan, the
debtor shall notify the Chapter 13 Trustee within 30 days of the amount of such payment and of any subsequent change
in that payment. It shall not be a violation of the automatic stay or confirmation order for an educational lender, servicer, or
guarantor to send the debtor normal monthly statements regarding payments due and other communications including,
without limitation, notices of late payment or delinquency.

  Part 6:       Executory Contracts and Unexpired Leases
Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                               Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11               Desc Main
                                                                   Document      Page 7 of 9
6.1 Assumption and Rejection. The executory contracts and unexpired leases listed below are assumed and will be
treated as specified in Section 5.1, 5.2, and/or 5.3. Any executory contract or unexpired lease not listed below, or not
specifically listed in Part 5, is rejected.

       Name of Executory Contract or Lease Holder                                 Description of Leased Property or Executory Contract

 -NONE-

  Part 7:       Vesting of Property of the Estate

7.1 Property of the estate will vest in the Debtor upon entry of Discharge.

  Part 8:       Non-Standard Provisions

8.1 Non-Standard Provisions. A non-standard provision is a provision not otherwise included above. Non-standard
provisions are listed here and/or in Paragraphs 3.4 and 5.3.




                                                          Total, if any, to be paid by the Trustee in Section 8.1 $0.00


By signing below, I certify that the plan does not contain any non-standard provision other than as set forth in Sections
3.5, 5.3 and/or 8.1

  Part 9:       Signatures

The Debtor by signing below further states that the debtor will be able to make all payments and comply with all provisions
of the Plan, based upon the availability to the Debtor of the income and property the Debtor proposes to use to complete
the Plan. This Plan complies with all applicable provisions of the Bankruptcy Code. Any fee, charge, or amount required
to be paid prior to confirmation has been paid or will be paid prior to confirmation. The Plan has been proposed in good
faith and not by any means forbidden by law.

 /s/ Scott G. Stapleton                                                          July 31, 2019
 Scott G. Stapleton 3568                                                         Date
 Signature of Attorney for the Debtor
 /s/ Rachel Beth Casto                                                           July 31, 2019
 Rachel Beth Casto                                                               Date
 Signature of Debtor 1

 /s/ Ryan Michael Casto                                                          July 31, 2019
 Ryan Michael Casto                                                              Date
 Signature of Debtor 2 (if applicable)




Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                             Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11                Desc Main
                                                                   Document      Page 8 of 9
                          EXHIBIT A: LIQUIDATION ANALYSIS, COMPARISON, AND ESTIMATED DIVIDEND

Real Property
                                                                   430 Church Rd. Elkview, WV 25071 Kanawha County
           Value on Schedule A/B                                   $80,000.00
           Less First Mortgage                                     $0.00
           Less Other Lien(s)                                      $40,000.00
           Less Claimed Exemption(s)                               $40,000.00
           Less 10% Costs of Sale                                  $8,000.00
           Net Equity                                              $-8,000.00

Motor Vehicles
                                                                   2011 Mitsubishi Lancer
           Value on Schedule A/B                                   $4,450.00
           Less Lien(s)                                            $3,752.00
           Less Claimed Exemption(s)                               $698.00
           Less 10% Costs of Sale                                  $445.00
           Net Equity                                              $-445.00

Other Assets                                                                                                            Everything Else
                                                                   One lot miscellaneous household goods and
                                                                   furnishings
                                                                   One lot miscellaneous household electronics & cell
                                                                   phones
                                                                   One lot miscellaneous firearms
                                                                   Clothing
                                                                   Jewelry
                                                                   Micellaneous property of any kind
                                                                   Cash on hand
                                                                   Financial Accounts
                                                                   Wages
           Property Value                                           $9,900.00
           Less Lien(s)                                             $0.00
           Less Claimed Exemption(s)                                $9,700.00
           Less 10% Costs of Sale                                   $990.00
           Net Equity                                               $-790.00

                                 Unsecured Liabilities & Liquidation Comparison
        Total Unsecured Claims on Schedules D, E/F                         Outcome in Chapter 7
 Priority Claims on Schedule E/F                $0.00     Total Net Equity                                                         $200.00


 Non-Priority Portions of Priority Claims on E/F                         $0.00     Less Chapter 7 Commission                           0

 General Unsecured Claims on Schedule E/F                             $17,522.00   Less Chapter 7 Attorney's Fees                      0
 Undersecured portions, if any, on Schedule D                           $0.00      Less Payment to Priority Claims                   $0.00


 Total Unsecured Claims                                               $17,522.00      Amount Payable to Gen. Unsecured             $150.00


                                                                                   Total General Unsecured Claims                $17,522.00

                                                                                   Percentage Distribution in Ch. 7                 0.86%




Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                               Best Case Bankruptcy
            Case 2:19-bk-20335                        Doc 7        Filed 08/05/19 Entered 08/05/19 17:06:11   Desc Main
                                                                   Document      Page 9 of 9
                                                                   Outcome in Proposed Plan

                      Total Plan Payments                                                                 $49,800.00
                      Less Secured Claims in Part 3 paid by the Trustee                                   $41,750.00
                      Less Priority Claims in Part 4 paid by the Trustee                                    $0.00
                      Less Classified Unsecured Claims in Part 5 paid by the TE                             $0.00

                      Less Non-Standard Claims in Part 8.1 paid by the Trustee                                $0.00

                      Amount Payable to General Unsecured Claims                                          $17,522.00

                      Undersecured portions in Sections 3.4, 3.5, 3.6, 3.7, if any                            $0.00

                      Total General, Non-Priority Unsecured Claims on Sch. E/F                                $0.00

                      Total Unsecured and Undersecured, Non-Priority Claims                               $17,522.00

                      Percentage Distribution in Chapter 13                                               pro rata %




Software Copyright(c) 1996-2019 Best Case, LLC- www.bestcase.com                                                      Best Case Bankruptcy
